Citation Nr: 1109386	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  07-29 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from March 1973 to August 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran seeks service connection for diabetes mellitus on a direct basis.  The record shows that he was diagnosed with diabetes mellitus in 1999, three years after service.  While his service records do not contain a diagnosis of diabetes mellitus, the Veteran contends that he experienced symptoms of the disorder during the latter years of his service and continuing thereafter.  He argues that these symptoms were the original manifestations of his diabetes mellitus.  He indicated that during service he experienced fatigue, tiredness, frequent urination, lightheadedness and headaches.  He stated that he also experienced numbness in his legs, shaking and erectile dysfunction.  Service records show a complaint of dizziness in October 1981, and headaches in 1977.  In July 1995, August 1995, and October 1995, the Veteran complained of numbness and burning in the legs, and in February 1996, he complained of sudden shaking of the hands.  At separation in April 1996, he reported a history of headaches, dizziness, numbness, and frequent or painful urination.  Additionally, a private physician, Dr. C. Webber has stated in a March 2005 letter that the Veteran has a long history of diabetes that was initially recognized and with treatment initiated around 1998.  The doctor went on to say that however, in his opinion, this diagnosis likely began prior to this point but was clinically recognized when advancing age changed the frequency of routine laboratory draws.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim of entitlement to service connection, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the evidence of record is such that the duty to obtain a medical examination and opinion is triggered in this case.

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his diabetes mellitus.  The claims file and a complete copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  The examiner is requested to review the service treatment records in detail as well as the post service records.  He should note the Veteran's contention that he had symptoms in service that were due to diabetes mellitus although it was not diagnosed at that time, and the private doctor's statement that the disorder began prior to 1998.  He should offer an opinion with complete rationale as to whether it is at least as likely as not (a 50 percent probability or greater that the current diabetes mellitus was first manifested in service or in the first post-service year.  As noted, complete rationale must be provided for all conclusions and opinions rendered.  

2.  The RO should then review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); See also Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


